DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (9,294,712) in view of Wu et al. (2020/0154170, provided by applicant) [Wu].
Regarding claims 1, 19, and 20, Cai discloses a method of generating a bullet comment, comprising: 
acquiring a content information of video data and an attribute information of a target object (col. 3 lines 19-59); 
extracting a first key information of the content information, and extracting a second key information of the attribute information (e.g. location of a face and associate with actor information, col. 3 lines 19-59); 
determining a target key information for the target object, wherein the determining comprising determining an information, which is matched with the second key information, in the first key information as the target key information (association with tag information, col. 3 lines 41-59);
retrieving a first multimedia information matched with the target key information from a predetermined media library; and generating a first bullet comment for the target key information based on the first multimedia information, so as to display the first bullet comment while playing the video data (fig. 1, bullet list 38)
Cai fails to disclose the first bullet comment comprises a link to a recommendation information for the target object, and the recommendation information includes the first multimedia information.
In an analogous art, Wu teaches displaying links to recommendations for target objects based on associated contextual information, wherein the recommendations include multimedia information (paragraphs 0054 and 0060).
It would have been obvious at the time to a person of ordinary skill in the art to modify the method of Cai to include the first bullet comment comprises a link to a recommendation information for the target object, and the recommendation information includes the first multimedia information, as suggested by Wu, for the benefit of automatically identifying content of particular interest to a user and providing a convenient means for accessing said content (Wu paragraph 0003).

Regarding claim 2, Cai and Wu disclose the method of claim 1, wherein the determining a target key information for the target object comprises: determining a domain in a predetermined domain as a target domain, wherein the domain is associated with the information matched with the second key information; and determining a word in a predetermined word library as the target key information, wherein the word belongs to the target domain and is associated with the information matched with the second key information (knowledge data used for matching and tagging of objects, Cai col. 5 lines 27-40 and col. 9 line 50 - col. 10 line 19).

Regarding claims 3 and 9, Cai and Wu disclose the method of claims 1 and 2, further comprising: retrieving a hotspot information from a predetermined information database; and generating a second bullet comment for the hotspot information, so as to display the second bullet comment while playing the video data, wherein the second bullet comment comprises a link to the hotspot information (link to a website, Cai col. 3 lines 41-59).

Regarding claims 4 and 10-12, Cai and Wu disclose the method of claim 1-3 and 9, wherein the target key information contains a target entity word indicating a target entity in the video data and a time period information of the target entity appearing in the video data (in addition to tagging with keywords or links, target entities are also tracked by time period, Cai col. 3 lines 19-40); the method further comprises: 
determining a bullet comment, in the first bullet comment, for the target entity word as a candidate bullet comment (only a portion of the knowledge data is to be displayed, Cai col. 12 lines 36-50); 
determining, based on the time period information of the target entity appearing in the video data, a number of bullet comment allowed to be displayed (interpolation determines shape of bullet commentary which limits the number of bullet comments displayable, and further limited by time period of presence of said target entity, see Cai fig. 1 and col. 11 lines 24-38); 
determining a target bullet comment based on the number of bullet comment allowed to be displayed and the candidate bullet comment; and determining, based on the time period information of the target entity appearing in the video data, a time period information of displaying the target bullet comment (time period limited by segment, Cai col. 11 lines 4-23).

Regarding claims 5 and 13-15, Cai and Wu disclose the method of claims 4 and 10-12, wherein the attribute information contains a preference degree of the target object for the hotspot information (ranked recommendations, Wu paragraph 0054);
a plurality of candidate bullet comments are determined, and a plurality of second bullet comments are generated (Cai fig. 1); and 
wherein the determining a target bullet comment comprises: determining, based on the preference degree, a ratio of a number of candidate bullet comment to be displayed to a number of second bullet comment to be displayed; and determining the target bullet comment from the candidate bullet comments and the second bullet comments based on the ratio and the number of bullet comment allowed to be displayed (partial list of bullet comments are provided, Cai col. 12 lines 36-50, where partial list is itself ranked by preference, Wu paragraph 0054).

Regarding claim 6, Cai and Wu disclose the method of claim 4, wherein the time period information of the target entity appearing in the video data contains a duration of the target entity appearing in the video data and a start time of the target entity appearing in the video data; and wherein the determining a time period information of displaying the target bullet comment comprises: determining the start time of the target entity appearing in the video data as a start time of displaying the target bullet comment; and determining a smaller value of the duration of the target entity appearing in the video data and a predetermined duration as a duration of displaying the target bullet comment (segment size, Cai col. 3 lines 19-40).

Regarding claims 7 and 16-18, Cai and Wu disclose the method of claims 1-3 and 9, wherein the target key information contains a plurality of target entity words respectively indicating a plurality of target entities in the video data, and at least one first bullet comment is generated for each target entity word of the plurality of target entity words (Cai fig. 1); and the method further comprises: for the each target entity word, determining a second multimedia information associated with the each target entity word based on a predetermined knowledge graph; and generating the recommendation information based on the second multimedia information and a first multimedia information matched with the each target entity word (making selections based on “matching rates”, Wu paragraph 0060).

Regarding claim 8, Cai and Wu disclose the method of claim 7, further comprising constructing the predetermined knowledge graph, wherein the constructing the predetermined knowledge graph comprises:
retrieving an entity word associated with each target entity word from a predetermined word library, so as to obtain an associated entity word for the plurality of target entity words (e.g. an actors filmography, Cai col. 3 lines 41-59); 
retrieving a third multimedia information matched with the associated entity word from the predetermined media library (each title of said filmography is a third multimedia information, Cai col. 3 lines 41-59); 
constructing a plurality of nodes respectively indicating the associated entity word, the plurality of target entity words, the first multimedia information and the third multimedia information; and constructing a connecting edge between the plurality of nodes based on an association between the plurality of target entity words and the associated entity word, a matching relationship between the plurality of target entity words and the first multimedia information and a matching relationship between the associated entity word and the third multimedia information, so as to obtain the predetermined knowledge graph (associations are made via mapping module which links related metadata to on screen objects to create a comprehensive set of knowledge data for each object, Cai col. 9 line 50 - col. 10 line 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Abed (2019/0069013) for analyzing closed captioning to identify content, and Baldwin et al. (2012/0321271) for associating commentary with identified content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421